22 F. Supp. 2d 569 (1998)
INDUSTRIAL MOLDING CORPORATION, Plaintiff,
v.
AMERICAN MANUFACTURERS MUTUAL INSURANCE COMPANY, Defendant.
No. CIV.A.5:97-CV-300-C.
United States District Court, N.D. Texas, Lubbock Division.
October 13, 1998.
Dennis R. Burrows, McCleskey, Harriger, Brazill & Graf Lubbock, for plaintiff.
Michael Lee Byrd, Gorsuch & Byrd, Lubbock, for defendant.

ORDER
CUMMINGS, District Judge.
On this day the Court considered Defendant's Motion to Vacate Order on Summary Judgment, filed October 7, 1998. Plaintiff neither opposes nor agrees with the Motion. However, the parties have agreed to settle their claims, and Defendant moves the Court to vacate the Court's prior Order granting Plaintiff's Motion for Partial Summary Judgment and Denying Defendant's Motion for Summary Judgment, dated September 16, 1998, pursuant to this settlement.
Accordingly, it is ORDERED that the Court's Order dated September 16, 1998, granting Plaintiff's Motion for Partial Summary Judgment and denying Defendant's Motion for Summary Judgment is VACAT- *570 ED. All relief not expressly granted is denied.